Exhibit 21 LIST OF SUBSIDIARIES Company name Place/date of incorporation Principal activities 1. Union Hub Technology Sdn. Bhd. Malaysia February 28, 2008 Provision of IT consulting and programming services and distributing consumer products 2. Power Green Investments Limited British Virgin Islands July 13, 2011 Inactive operation 3. PGCG Properties Investment Limited British Virgin Islands September 1, 2011 Inactive operation 4. Virtual Setup Sdn. Bhd. (Variable interest entity) Malaysia July 17, 2010 Operation of palm oil plantation
